               Case 5:18-cr-00258-EJD Document 184 Filed 12/02/19 Page 1 of 5



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           Email: robert.leach@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                           SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                       ) Case No. CR 18-00258-EJD
                                                     )
15           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     ) REGARDING CERTAIN FDA DOCUMENTS
16      v.                                           )
                                                     )
17   ELIZABETH HOLMES AND                            )
     RAMESH “SUNNY” BALWANI,                         )
18                                                   )
             Defendants.                             )
19                                                   )

20                                              STIPULATION

21           WHEREAS, on April 15, 2019, defendant Elizabeth Holmes moved to compel federal
22 prosecutors (the “Prosecution”) to produce six categories of documents in the possession of the U. S.

23 Food and Drug Administration (“FDA”) and Centers for Medicare & Medicaid Services (“CMS”)

24 (together, the “Agencies”). Defendant Ramesh Balwani joined that motion on April 16, 2019.

25           WHEREAS, on November 5, 2019, the Court issued an Order Granting Motion to Compel
26 production of documents held by FDA and CMS responsive to the following categories:

27                   1.    Any and all correspondence or communications regarding Theranos between the
28           government and John Carreyrou, The Wall Street Journal, or their employees, agents, or counsel,

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 18-00258 EJD
              Case 5:18-cr-00258-EJD Document 184 Filed 12/02/19 Page 2 of 5



 1          and all government documents, communications, correspondence, notes, or recordings (including

 2          intra-agency and/or inter-agency correspondence) regarding same;

 3                 2.      Any and all government documents, communications, correspondence, notes, or

 4          recordings (including intra-agency and/or inter-agency communications) regarding Theranos’

 5          Clinical Laboratory Improvement Amendments (“CLIA”) compliance during the time period of

 6          the charged conspiracies, including but not limited to those that concern the 2015 CLIA survey

 7          of Theranos;

 8                 3.      Any and all correspondence or communications regarding Theranos between the

 9          government and any clinical laboratory company or association affiliated with clinical

10          laboratories (including but not limited to LabCorp, Quest Diagnostics, and the American Clinical

11          Lab Association), or their employees, agents, or counsel, and all government documents,

12          communications, correspondence, notes, or recordings (including intra-agency and/or

13          interagency correspondence) regarding same;

14                 4.      Any and all government documents, communications, correspondence, notes, or

15          recordings (including intra-agency and/or inter-agency communications) regarding the FDA’s

16          determination of the type of FDA approval required for Theranos’ proprietary technology;

17                 5.      Any and all FBI 302s or other agency ROIs memorializing government

18          communications with witnesses, and all government documents, communications,

19          correspondence, notes, or recordings (including intra-agency and/or inter-agency

20          correspondence) regarding same; and

21                 6.      Any and all government documents, communications, correspondence, notes, or

22          recordings (including intra-agency and/or inter-agency communications) regarding the 2013

23          CLIA survey of Theranos.

24          WHEREAS, the Court found “the Prosecution has knowledge of and access to the at-

25 issue documents” and “order[ed] the Prosecution to produce the documents discussed below as part

26 of their Rule 16 obligation, and to assist the Agencies however possible to ensure the timely production

27 of documents.” ECF No. 174 at 3.

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 18-00258 EJD
              Case 5:18-cr-00258-EJD Document 184 Filed 12/02/19 Page 3 of 5



 1          WHEREAS, the Court also ordered “that FDA shall run searches of all of its custodians’

 2 documents using the following terms: “LDT,” “Laboratory Developed Test,” “Theranos,” “fingerstick”

 3 or “finger stick,” and “nanotainer” . . . [and] shall produce any responsive documents returned by these

 4 searches.” ECF No. 174 at 3.

 5          WHEREAS, following a meet and confer session on November 8, 2019, counsel for the defense

 6 suggested the terms “Laboratory-Developed Test,” or “Lab-developed test,” or “finger stick,” or “finger-

 7 stick,” or “Holmes” also be run, in addition to the following terms that the FDA advised on October 4,

 8 2019, had been run for certain custodians: Balwani OR “Elizabeth w/3 Holmes” OR eholmes OR

 9 eholmes2003 OR eholmes@theranos.com OR Theranos OR “TSPU” OR “TSCD” OR Nanotainer OR
10 “Capillary Tubes” OR “Nanotainer Tubes” OR “Lithium-Heparin” OR “CTN” OR “K2EDTA” OR

11 “K152647” OR “K152965” OR “K152971” OR “Q151162” OR “Q151964” OR “Q160388” OR

12 “Q160470” OR “K143236” OR “CW150009” OR “TLAS.”

13          WHEREAS, Title 21 U.S.C. § 331(j) prohibits “revealing, other than to the Secretary [of Health

14 and Human Services] or officers or employees of the Department [of Health and Human Services], or to

15 the courts when relevant in any judicial proceeding under this chapter, any information acquired under

16 authority of [certain sections of the Federal Food, Drug, and Cosmetic Act (“FDCA”)] concerning any

17 method or process which as a trade secret is entitled to protection.”

18          WHEREAS, Title 21 U.S.C. § 360j(c), relating to trade secrets and confidential commercial

19 information, provides: “[a]ny information reported to or otherwise obtained by the Secretary or his

20 representative under [certain medical device and inspectional sections of the FDCA] which is exempt

21 from disclosure pursuant to subsection (a) of section 552 of title 5 by reason of subsection (b)(4) of such

22 section shall be considered confidential and shall not be disclosed.”

23          WHEREAS, to facilitate compliance with the Order, the FDA is preparing to produce to the

24 Department of Justice (“DOJ”) documents collected from its custodians using each of the search terms

25 described above (“Ordered FDA Documents”) without further review for trade secret, confidential

26 commercial information, or privileged information, but believes it cannot lawfully do so absent an order

27 of this Court.

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 18-00258 EJD
             Case 5:18-cr-00258-EJD Document 184 Filed 12/02/19 Page 4 of 5



 1          WHEREAS, no party objects to entry of a further order directing the FDA to produce the

 2 Ordered FDA Documents to DOJ for the purpose of producing the above-described categories of

 3 documents. Defendants agree that production by the FDA to DOJ shall not constitute a waiver of any

 4 applicable privilege.

 5          THEREFORE, the parties stipulate and agree, and respectfully request the Court issue the

 6 proposed order below, ordering the FDA to produce the Ordered FDA Documents to DOJ

 7 notwithstanding the provisions of 21 U.S.C. §§ 331(j) and 360j(c). The parties further note that they

 8 will jointly move to amend or supplement the protective orders in this case to address the appropriate

 9 handling and review of the FDA documents that will be produced by DOJ to Defendants in this case.
10          IT IS SO STIPULATED.

11 DATED: December 1, 2019                              ADAM A. REEVES
                                                        Attorney for the United States,
12                                                      Acting Under Authority Conferred By
                                                        28 U.S.C. § 515
13
                                                               /s/
14                                                      __________________________
                                                        ROBERT S. LEACH
15                                                      Assistant United States Attorney

16 DATED: December 1, 2019                              WILLIAMS & CONNOLLY LLP

17                                                             /s/
                                                        __________________________
18                                                      LANCE WADE
                                                        Attorneys for Defendant Elizabeth A. Holmes
19
     DATED: December 1, 2019                            ORRICK HERRINGTON & SUTCLIFFE, LLP
20
                                                               /s/
21                                                      __________________________
                                                        JEFFREY B. COOPERSMITH
22                                                      Attorneys for Defendant Ramesh Balwani

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 18-00258 EJD
             Case 5:18-cr-00258-EJD Document 184 Filed 12/02/19 Page 5 of 5



 1                                          [PROPOSED] ORDER

 2         Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court hereby ORDERS the FDA to produce the Ordered FDA Documents to DOJ notwithstanding the

 4 provisions of 21 U.S.C. §§ 331(j) and 360j(c) for the purpose of producing to the defense documents

 5 responsive to the six categories identified in the Court’s November 5, 2019 Order (Dkt. No. 174).

 6         IT IS SO ORDERED.
              12/2/2019
 7 DATED: ___________________                            _______________________        ____
                                                         THE HONORABLE EDWARD J. DAVILA
 8                                                       United States District Judge

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 18-00258 EJD
